Order entered April 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00396-CR

                      EX PARTE: STEPHEN MATTHEW POLITO

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80376-2012

                                         ORDER
       Appellant’s April 15, 2016 motion to include the record from his previous appeal to the

current appeal is GRANTED.

       We DIRECT the Clerk to transfer the reporter’s record and clerk’s record filed with the

Clerk on January 15, 2013 and February 11, 2013 from cause no. 05-12-01720-CR styled

Stephen Matthew Polito v. The State of Texas into cause no. 05-16-00396-CR.

       We DIRECT the Clerk to file a copy of this order in cause no. 05-12-01720-CR.


                                                    /s/   LANA MYERS
                                                          JUSTICE